Citation Nr: 9929568	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the left arm.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left hand, with retained 
fragment in the small finger.

3.  Entitlement to an evaluation in excess of 10 percent for 
a seizure disorder, prior to April 5, 1996

4.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A review of the record indicates that the veteran has raised 
the issues of entitlement to service connection for high 
blood pressure, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  Moreover, during a January 1999 Video Conference 
hearing, the veteran also raised the issue of entitlement to 
service connection for ulnar nerve damage (on a direct and 
secondary basis).  See Hearing Transcript at 16.  Since these 
claims have not been developed for appellate review, they are 
referred to the RO for the appropriate action.

In September 1999, the Board received 32 pages of 
documentation from the RO.  Included therein were letters and 
medical evidence.  In the corresponding routing slip, the RO 
requested that the re-routed documentation be attached to the 
veteran's claims folder.  The documentation has been 
associated with the veteran's claims folder.  The medical 
records therein were all duplicative of medical records on 
file.  The veteran's correspondence, and other letters 
therein, were also duplicative and cumulative of 
correspondence on file.  Where, as in this case, the 
additional evidence, which has been submitted by the veteran 
and received by the Board, provides no pertinent information 
that is not already of record, the Board is of the opinion 
that remand for RO consideration is not warranted in this 
case.  Cf. 38 C.F.R. § 20.1304 (1998).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). 


FINDINGS OF FACT

1.  The veteran's service-connected left arm disability, 
characterized as residuals of a shrapnel wound of the left 
arm, is currently manifested by subjective complaints of 
decreased grip; objective evidence of decreased sensation 
shown on electromyogram; objective evidence of left upper 
extremity pain associated with this injury; giveaway weakness 
demonstrated at neurological evaluation; scar with slight 
tenderness and normal motion; indicative of a moderately 
severe muscle injury under both the new and old rating 
criteria.

2.  The evidence of record does not show that the residual 
scar of a the left arm is poorly nourished with repeated 
ulceration, painful on objective demonstration, or that it 
causes any functional limitation.

3.  The veteran's service-connected left hand disability, 
characterized as residuals of a shell fragment wound of the 
left hand, with retained fragment in the small finger, is 
currently manifested by subjective complaints of pain and no 
evidence of objective pain or tenderness.

4.  The veteran's service-connected seizure disorder was 
manifested by a confirmed diagnosis of a seizure disorder and 
a need for continuous medication, for the period from April 
8, 1975 through January 24, 1995.

5.  For the period from January 25, 1995, the veteran's 
service-connected seizure disorder is manifested by no more 
than one major seizure in the last 2 years or at least 2 
minor seizures in the last 6 months.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a shrapnel wound of the left arm have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.56(c) (1996); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56(d)(3); 4.59, 4.73, 
Diagnostic Code 5308 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the left hand, with retained 
fragment in the small finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 
7804 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for a seizure disorder have not been met, for the period from 
April 8, 1975 through January 24, 1995.  38 U.S.C.A. §§ 1155, 
5107, 5110; 38 C.F.R. §§ 4.121a, Diagnostic Code 8910 (1998).

4.  The criteria for a 20 percent evaluation for a seizure 
disorder have been met, for the period from January 25, 1995.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 4.121a, 
Diagnostic Code 8910 (1998).

5.  The criteria for an evaluation in excess of 20 percent 
for a seizure disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.121a, Diagnostic Code 8910 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. §§ 4.1. 4.10.   
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board will consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).







I.  Left Forearm

Factual Background

Entitlement to service connection for a residual scar of a 
shell fragment wound of the left was granted by a rating 
decision in October April 1975, and a noncompensable (zero 
percent) rating was assigned.  This determination based on 
the service medical records and an August 1975 VA 
examination, which showed that the veteran had residual shell 
fragment wounds of the left arm, and other areas, and that no 
abnormal neurological features were demonstrable.

At a VA examination in July 1988, the veteran complained of a 
painful left forearm.  X-rays were taken and examination of 
the left forearm revealed visualized bony structures to be 
normal.  There was a foreign body within the soft tissues of 
the proximal aspect of the forearm and its dorsal medial 
aspect.  The examiner described that there were two scars on 
the left arm, and that both were non tender.

The veteran submitted lay statements, received in May, 
August, and September 1988, respectively, from former 
comrades who served with him in service.  Therein it was 
noted that one lay person observed that the veteran suffered 
a wound to his arm and wrist in 1969.  The others provided 
statements to that effect and described the wartime 
situations that they shared with the veteran.  In a December 
1988 rating decision, the service-connected left arm 
disability was recharacterized as residuals of shrapnel wound 
of the left arm with retained foreign body, and was increased 
to 10 percent disabling pursuant to Diagnostic Code 7805.

Additional service medical records were received in June 
1991, regarding the treatment the veteran received for wounds 
to the left forearm in May 1969.  Service medical records 
subsequently received showed that the veteran had delayed 
primary closure of the left arm wound, and that a hospital 
diagnosis was superficial laceration of the left forearm.  In 
a lay statement, received in July 1991, the veteran's comrade 
stated that the veteran's arm injury in service became badly 
infected and swollen and that his arm was not closed until at 
least a week after there was an operation on the arm.

An October 1991 VA outpatient record indicated that the 
veteran was seen for his orthopedic problems, and that the 
impression included a gunshot wound of the left forearm.  

In March 1994, the veteran submitted a statement in which he 
referred to the provisions of 38 C.F.R. § 4.56(c), and 
contended the evidence of record showed that he had a 
moderately severe muscle disability.  By a November 1994 
rating decision, the RO determined the evidence then of 
record was not reflective of moderately severe muscle damage, 
as the it did not indicate functional impairment or objective 
evidence of significant residual damage to forearm muscles.  
The RO summarized that the veteran suffered a combat wound to 
the left forearm in May 1969, which was described as a 2 x 2 
centimeter superficial laceration; that the treatment 
consisted of routine wound care, frequent dressing changes, 
and was closed under local anesthesia on May 29, 1969; and 
that the x-rays revealed a single metal fragment in soft 
tissue with bony structures intact.  The 10 percent 
evaluation was continued as the proper evaluation for the 
veteran's service-connected residuals of a shell fragment 
wound of the left are with retained foreign body.  

VA treatment records, received in February 1996, indicated 
that that the veteran was seen at VA for left arm pain in 
December 1983.  A December 1994 record showed that the 
veteran complained of left arm pain.  A January 1996 record 
showed a well healed scar on the dorsum of the extensor 
muscles with slight tenderness and normal motion.  
Neurological examination did not reveal any physiological 
deficit.  X-rays reportedly showed no bone pathology in the 
left forearm.  The impression was gun shot wound to the left 
forearm and hand.

An April 1996 private examination record revealed that the 
veteran was seen for complaints associated with his inservice 
injuries.  Motor system examination revealed that the veteran 
had giveaway weakness at times on examination of the left 
extremity.  In the impression section, the examiner wrote 
that the veteran had pain, and it was included that he had 
left upper extremity pain associated with injuries in 
service.  

In a May 1996 rating decision, the Diagnostic Code under 
which the veteran's residuals of shrapnel wound to the left 
arm was evaluated was changed from the scar code to the 
muscle code of 5308.  The 10 percent evaluation was continued 
and the RO noted that the veteran was contending that the 
disability be evaluated as 30 percent disabling retroactive 
to April 1975.  The RO pointed out that no functional 
impairment was noted on the December 1995 evaluation. 

September 1996 VA treatment records show that the veteran was 
seen for several problems including problems with left 
forearm and hand coordination and strength.  Physical 
examination revealed that the veteran was well appearing.  
There was upper extremity right over left assym muscle mass 
right greater than left.  Decreased sensation was shown and 
an electromyogram (EMG) study of the left arm was done.  

In October 1996, the veteran underwent an EMG evaluation, and 
it was noted under electrodiagnostic conclusion that the 
nerve conduction studies showed the only absolute abnormality 
was reduced ulnar SNAP (sensory nerve action potential) on 
the left.  In a corresponding progress note, it was reported 
that the NCS/EMG (nerve conduction studies/electromyogram) 
did not reveal any electrophysiologic evidence of an active 
neuropathic process and local neuropathies or cervical 
radiculopathy.  There was evidence (mild) of an old left 
ulnar injury probably at the wrist level.  On another October 
1996 progress note, the impression was residuals of multiple 
shrapnel fragment wounds to the left upper extremity.  

February 1997 VA treatment records reveal that the veteran 
was seen for follow-up for his NCS/EMG and the impression 
included old left ulnar neuropathy, and other ailments. 

In January 1999, the veteran testified at a video conference 
in lieu of a personal hearing.  The veteran testified that he 
had weakness in the hand when he gripped things and that he 
had no strength.  The veteran noted that he was right hand 
dominant.  The veteran said that he thought that his 
disability should be viewed in light of his work as a 
counselor for juvenile delinquents, wherein he had to 
restrain clients who were out of control with both his hands.  
He stated that he had been injured twice that year because he 
could not get a good grip using his arm.  The veteran 
submitted a letter from his employer which documented an 
incident, presumably, with one of these juvenile clients.  
The veteran also submitted a photograph purportedly depicting 
himself holding up his arm.  


Analysis

The veteran's residuals of a shrapnel wound of the left arm 
are currently evaluated as moderate under 38 C.F.R. § 4.73, 
Diagnostic Code 5308.  During the pendency of this appeal, 
the VA issued amended regulations for evaluating disabilities 
due to muscle injuries.  62 Fed. Reg. 30235-30240 (1997).  
These regulation provisions became effective July 3, 1997.  
Since the veteran filed his claim for increased benefits 
before the regulatory change occurred, he is entitled to 
application of the version of the regulation most favorable 
to him.  See Fischer v. West, 11 Vet. App. 121 (1998) (citing 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  Cited below 
are the old and new rating criteria for muscle injuries.

The principles of combined ratings for muscle injuries are 
contained in 38 C.F.R. § 4.55.  This section, as in effect 
prior to July 3, 1997, provided, in pertinent part, that 
muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (effective prior to July 3, 1997).

This section, as amended effective from July 3, 1997, 
provides, in pertinent part, that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 (effective 
from July 3, 1997).

The factors to be considered in evaluating residuals of 
wounds involving Muscle Groups due to gunshot wounds or other 
trauma are set forth in 38 C.F.R. § 4.56.  The type of injury 
encompassed by moderate muscle damage is a through and 
through or deep penetrating wound, absent findings of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  Objective findings 
include signs of moderate loss of deep fascia, muscle 
substance, or impairment of muscle tonus and definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (effective prior to July 3,1997).

The type of injury described as moderately severe is a 
through and through or deep penetrating wound with 
debridement or prolonged infection or with sloughing of soft 
parts and intramuscular cicatrization.  History includes a 
prolonged period of hospitalization in service for treatment 
of a wound of severe grade and a record of consistent 
complaints of cardinal symptoms of muscle wounds, i.e., 
weakness, fatigue-pain and uncertainty or incoordination of 
movement.  Objective findings include relatively large scars 
indicating the track of the missile through important Muscle 
Groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side, and positive evidence of marked or moderately severe 
loss of strength and endurance of Muscle Groups involved, 
compared with the sound side.  38 C.F.R. § 4.56(c) (effective 
prior to July 3,1997).

The type of injury described as severe is a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The "severe" level, requires "moderate or 
extensive loss of deep fascia or of muscle substance" and 
"tests of strength . . . [which] show positive evidence of 
severe impairment of function."  38 C.F.R. § 4.56(d) as in 
effect prior to July 3,1997.

As of July 3, 1997, the provisions of 38 C.F.R. § 4.56 
provide the following factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

(1) Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle 
without debridement or infection. 
(ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department 
record or other evidence of in-service treatment 
for the wound. Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. 
(ii) History and complaint. Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound. 
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements. 
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles. 
(i) Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 
(ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. 
(iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, 
the following are also signs of severe muscle 
disability: 
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
(C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic 
tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing 
group of muscles.
(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

In this case, the veteran is right handed, and his service-
connected disability involves the minor upper extremity.  His 
service-connected residuals of a shrapnel wound of the left 
arm is currently rated as 10 percent disabling.  Under 
Diagnostic Code 5308, the criteria for rating muscle injuries 
to Muscle Group (MG) VIII include the muscles arising mainly 
from the external condyle of the humerus, including extension 
of wrist, fingers, and thumb; abduction of thumb.  For the 
minor extremity, a slight disability of MG VIII warrants a 
zero percent evaluation, a moderate disability warrants a 10 
percent evaluation, a moderately severe disability warrants a 
20 percent evaluation, and a severe disability warrants a 20 
percent evaluation. 38 C.F.R. § 4.73, Diagnostic Code 5308.  
A 20 percent evaluation is the highest schedular rating for a 
minor extremity under Diagnostic Code 5308.

After reviewing the veteran's complaints and personal hearing 
testimony in conjunction with the objective findings on VA 
and private examinations in the record, the Board believes 
that the disability picture attributable to the veteran's 
service-connected residuals of a shrapnel wound of the left 
are more nearly approximates the criteria for a "moderately 
severe" disability under Diagnostic Code 5308 for the minor 
extremity.  In private records dated in April 1996, and VA 
records throughout 1996, it is shown that the veteran 
underwent extensive neurological evaluation by way of testing 
and examination.  Objective evidence confirms that he had 
giveaway weakness of the left extremity and objective pain 
has been noted and said to be directly associated with this 
injury.  The totality of the evidence, including additional 
service medical records describing the debridement of the 
wound and lay statements from observers who indicated that 
the veteran suffered with an open wound for a week or so in 
service, correlates more the to rating criteria for 
moderately severe disability of muscles under both the old 
and amended criteria, than it does for a moderate disability.  
See 38 C.F.R.§§  4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, after resolving all reasonable 
doubt in favor of the veteran, the Board determines that a 20 
percent evaluation for the veteran's service-connected 
residuals of a shrapnel wound of the left arm is warranted 
under Diagnostic Code 5308.

However, the evidence of record does not show that this same 
disability is severe in degree so as to warrant a 30 percent 
rating under either the new or old rating criteria.  As 
evidenced by the record, the results of the February 1996 
neurological examination did not reveal any physiological 
deficit, and corresponding x-rays showed no bone pathology of 
the left forearm.  Likewise, October 1996 VA examination 
showed that the only absolute abnormality was reduced under 
sensory nerve action potential on the left, and that the EMG 
showed no active neuropathic process.  In order to receive a 
"severe" rating under the old criteria the evidence would 
have to show severe impairment of function and extensive loss 
of deep fascia or of muscle substance, which is not shown 
here; and for the new criteria evidence of loss of power, 
weakness, lowered threshold of fatigue and impairment of 
coordination, worse than that for moderately severe would 
have to be shown and it is not in the veteran's case.  
38 C.F.R. § 4.55 (1997 & 1998).  Albeit that, as one 
requirement under the new criteria, the veteran has presented 
evidence that his injury interferes with his ability to keep 
up with work requirements in that he cannot restrain his 
juvenile clients.  However, the other criteria must also be 
met to receive a rating for severe muscle injury in this 
instance.  Accordingly, an evaluation in excess of 20 percent 
for the service-connected residuals of a shrapnel wound of 
the left arm is not warranted.

Further, the Board notes that although the veteran has a left 
forearm scar resulting from the inservice shrapnel wound, 
which has been described as slightly tender, the evidence of 
record does not show that the scar is disfiguring, poorly 
nourished with repeated ulceration, painful on objective 
demonstration, or that it causes any functional limitation.  
38 C.F.R. §§ 4.118, Diagnostic Code 7800-7805.  The Board 
finds, therefore, that the criteria for an additional rating 
for the scar have not been met.  See Estaban v. Brown, 6 Vet. 
App. 259 (1994) (unless otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately).


II.  Left Hand

VA treatment records reveal that in December 1995 the veteran 
was referred to the Hand clinic, for left hand symptoms 
possibly related to gunshot wound of the left forearm, and 
shell fragment wound of the left wrist.  

January 1996 VA treatment records show that the veteran 
reported having pain and tingling and weakness of the hand.  
X-rays showed left hand small metallic object at the fifth 
joint and no bone pathology.  The impression was status post 
gunshot wound to the left forearm and hand.  

A March 1996 VA treatment record revealed that the veteran 
had a history of multiple shrapnel fragment wounds of the 
left forearm, wrist and hand and that he had limited flexion 
of the distal interphalangeal joints of the fingers of the 
left hand and impaired coordination with paresthesia.  
Examination confirmed the result of injuries and the 
impression was multiple shrapnel fragments and gun shot 
wounds to the left upper extremity.  

In a May 1996 rating decision, service connection was granted 
for fragment wound to the left hand, with retained fragment, 
small finger, and it was rated zero percent under Diagnostic 
Code 5399-7804.  The RO noted that service medical records 
received did not document a fragment wound to the left hand, 
and that the veteran had not claimed a disability of the hand 
in his earlier applications for benefits.  However, resolving 
all reasonable doubt in the veteran's favor, service 
connection for a fragment wound to the left hand, with a 
retained fragment in the little finger was recognized as 
directly related to military service.  The condition was 
evaluated as zero percent disabling.  The RO determined that 
there was no evidence of functional impairment of the hand 
because of that wound.  A noncompensable evaluation was 
assigned for scars which were not considered disabling 
because of limited motion or demonstrable tenderness.  

During a September 1996 neurologic visit, the veteran 
reported decreased left arm coordination, and physical 
examination revealed decreased strength grip on the left 3rd 
and 5th digits.  

During October 1996 VA nerve condition studies, it was 
revealed that there was evidence (mild) of and old left ulnar 
injury probably at the wrist level.  There was no ongoing 
denervation indicative of local neuropathy or cervical 
radiculopathy. 

At his January 1999 video conference hearing, the veteran 
testified that his hand did not hurt when it was touched, but 
that he had pain on movement.  In essence, the veteran 
indicated that he was discontented with VA in that foreign 
matter in his hand was not found or he was not told of it in 
a timely manner.  The veteran indicated that he felt numbness 
in his fingers in 1983 and 1984, and that he did not believe 
he should have a zero percent disability rating when there 
were residuals.  

The Board has reviewed the evidence pertinent to this claim 
and determines that an increased rating is not warranted.  
Currently, the veteran's service-connected residuals of a 
shell fragment wound of the left hand, with retained fragment 
in the small finger, is evaluated as zero percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars.  
Under that Code, a 10 percent rating is appropriate when a 
superficial scar is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118.  Other scars are rated in 
excess of 10 percent based on a rating of limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Such 
is the case for Diagnostic Code 7804.  Per the veteran's 
hearing testimony and the evidence, or lack of evidence of a 
painful and tender scar shown on objective examination, the 
veteran's scar disability is more accurately rated as 
noncompensable, or zero percent.  See 38 C.F.R. § 4.7.  
Indeed, the veteran has testified that the scar did not hurt 
when touched.  

Regarding the pain on movement that he testified to, it is 
noted that it is possible for the veteran to have two 
separate and distinct manifestations from the same injury or 
disease that permit two independent disability ratings, as 
long as the rating schedule does not specifically prohibit 
separate ratings.  38 C.F.R. § 4.25; see also Esteban v. 
Brown, 6 Vet. App. at 261.  Manifestations are considered to 
be separate and distinct as long as none of the 
symptomatology for any of the manifestations is duplicative 
of or overlapping with the symptomatology of the other 
manifestation.  Esteban, 6 Vet. App. at 262.  In this case, 
however, the veteran's symptomatology, other than for the 
scar, of the hand/wrist overlaps with the symptomatology for 
the left forearm under Diagnostic Code 5308 for muscle 
injuries; for which a separate rating is assigned and 
increased rating is established.  Accordingly, a separate 
rating and a compensable evaluation are not warranted.

Furthermore, regarding any limitation of motion of the small 
finger due to the foreign body retained therein, no 
limitation of motion has been reported for the record to 
increase the evaluation under the criteria for Diagnostic 
Codes 5152 to 5156, and 5227 (for which no higher than zero 
is assigned). 


II.  Seizure Disorder

In connection with this claim, the RO rated the veteran's 
service-connected seizure disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  Under Diagnostic Codes 8910-8911, 
epileptic seizures are classified as either petit mal (8911) 
or grand mal (8910) and are to be rated under the general 
rating formula for major and minor seizures.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  See NOTE (1) 
and (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.

A 10 percent evaluation is warranted for major and minor 
epileptic seizures when there is a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
is warranted for at least one major seizure in the last 2 
years; or at least 2 minor seizures in the last 6 months.  A 
40 percent evaluation is warranted for at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation is warranted when there is an average of 
at least one major seizure in 4 months over the last year; or 
9-10 minor seizures per week.  A 80 percent evaluation is 
warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  Id. (General Rating Formula for Major and Minor 
Epileptic Seizures, NOTE (1).  In the presence of major and 
minor seizures, rate the predominating type.  There will be 
no distinction between diurnal and nocturnal major seizures.  
Id. at NOTE (2).

A review of the evidence of record reflects that the veteran 
fell from a truck in Vietnam and incurred a head injury in 
December 1968.  The injury was diagnosed as a mild 
concussion, and the veteran was removed to a Naval hospital 
where he suffered a generalized seizure.  In 1967, the 
veteran was hit on the head by a helmet and was treated for 
complaints of a sore neck and headache.

A report of VA examination of the head, dated in August 1975, 
indicated that palpation of the scalp field elicited no site 
of increase soft tissue density; and that there was no 
detectable scar formation nor area of induration.

A private medical record showing that the veteran was 
examined by his private physician in December 1975 for 
history of a head injury.  The veteran reported having 
recurrent pains in his head and what he described as 
convulsions.  The physician stated that in his opinion, the 
veteran's symptoms suggested post traumatic concussional 
syndrome, which had a direct causal relationship to his 
service injuries and were permanent in nature.  

A January 1985 VA medical record shows that the veteran had 
treatment then for headaches and a history of head injury.  
The diagnosis was probably post-traumatic headaches.  

In an October 1987 VA examination for psychiatric purposes, 
it was noted that the veteran had black out experiences and 
that they were clear manifestations of numbing of 
responsiveness and quite acceptable as evidence of numbing of 
responsiveness.

In June 1988, the veteran submitted lay statements from his 
comrades that described their wartime experiences with him 
and that the veteran was injured in combat in service.

In statement received in June 1989 and October 1989, the 
veteran set forth contentions regarding problems associated 
with his alleged head injury.  Although not received at that 
time, the record shows that the veteran was seen privately in 
December 1989 and the impression was that he suffered from 
post traumatic seizure disorder.  He advised that the veteran 
be on anti-convulsant medication because of an abnormal EEG 
that had been done several years ago.  

In a January 1990 follow-up statement, that same physician 
noted that the veteran presently had no seizures, but his 
Dilantin dosage was increased because the levels continued to 
be sub therapeutic.  In a February 1990 statement, the 
veteran's mother indicated that the veteran never had head or 
neck injuries, seizures, or epilepsy prior to entering 
service.  

At a VA examination in June 1991, the veteran complained of 
having headaches and dizziness.  No specific diagnosis was 
made regarding the head.  

In a March 1993 rating decision, service connection for 
seizure disorder was granted and a 10 percent rating was 
assigned.  The effective date for the 10 percent evaluation 
for this disability has been established as April 18, 1975.

Additional medical evidence was received in April 1996.  This 
evidence includes a VA medical record, dated on January 25, 
1995, which reflects that the veteran was seen for an 
evaluation at a VA neurological clinic.  During this 
evaluation, it was noted that the veteran had had a 
generalized seizure in April of 1993, and that he had not 
been compliant with medication therapy.  The assessment was 
that seizure control was not optimum because of poor Dilantin 
compliance secondary to undesirable side effects of decreased 
concentration and nausea.  In March 1995, when the veteran 
was seen at the VA neurological clinic, it was reported that 
his previous two episodes of seizure activity were in April 
1993 (generalized seizure) and in October 1994 (partial 
seizure).  It was noted that both of these seizures were 
during periods of time in which the veteran had been non-
compliant with his Dilantin therapy.  It was noted that a new 
dosing regimen had helped the veteran's seizures decrease 
slightly, and he had no specific chief complaints that day.  
The assessment was that the veteran's seizure control 
appeared well controlled now that compliance was optimal.  
The veteran was counseled on the importance of maintaining 
compliance with anti-seizure medication.

VA conducted a neurological evaluation of the veteran in 
August 1995.  At that time the veteran complained of having 
partial seizures and minor seizures that consisted of 
blanking out and missing parts of conversations.  The 
assessment was that the veteran was stable and compliant on 
current regimen with no ADR (adverse drug reaction), though 
below normal therapeutic range for phenytoin, and that he had 
no major seizures since the last visit.  The veteran was 
given a diary to record/describe "minor seizures" for 
evaluation and follow-up purposes.

In April 1996, the veteran was seen by his private physician 
with regard to convulsions.  It was noted that the veteran 
currently took medication of Dilantin and amitriptyline and 
Tylenol.  It was noted that the veteran took Elavil when he 
felt numbness in the right side of the face and when he had 
slurred speech, and that Elavil seemed to ward off 
convulsion.  The veteran reported that his partial seizures 
consisted of being conscious but unable to move.  He had 
chills with that and his speech was slurred and the right 
side of his face trembled.  The veteran reported that it 
could last for one to five hours and that the last one was in 
December 1994.  The examiner noted that petit mal seizures 
were where the veteran lost consciousness and stared and did 
not always know what had occurred.  The veteran had a 
physical examination, which included a neurological 
examination and therein examination of the cranial nerves, 
the motor system and sensory system.  The impression was that 
the veteran had a history of post-traumatic convulsive 
disorder, generalized major motor type and partial types.  In 
the comment section, the examiner stated that the veteran 
seemed to be taken well care of at VA and his seizures were, 
as far as the examiner could see, in good control; and that 
he veteran was not sure if he had had any partial seizures.  

A May 1996 VA treatment record revealed that the veteran was 
seen in the neurology clinic and the assessment was seizure 
disorder, stable with Dilantin.

The veteran set forth contentions in May and June 1996 
statements.  June 1996 VA treatment records reveal that the 
veteran was seen and the diagnostic impression was seizure 
disorder.  The veteran took his medication regularly.  

In September 1996, the veteran was seen at VA for follow-up 
for his seizure disorder.  The veteran complained that he 
continued to have petit mal seizures and that the last one 
occurred in May 1996.  The impression was migraine headache.  

In an October 1996 rating decision, the disability evaluation 
for service-connected seizure disorder was increased to 20 
percent disabling, effective from April 5, 1996.

A February 1997 VA outpatient treatment record shows that the 
veteran had a neurological examination and follow-up for 
migraine headaches.  It was noted that his seizure disorder 
was stable.  His seizure disorder was noted again in July 
1997, August 1997 and December 1997 VA treatment records.  

At his video conference in January 1999, the veteran 
testified as follows.  The veteran stated that he had four 
head injuries while in service.  He stated that evidence of 
grand mal seizures was documented in his service records and 
that he was to have a permanent retirement from the Army, but 
he was sent back to the war after receiving Dilantin.  The 
veteran stated that he believed that if he stopped his 
Dilantin medication, he could die.  He said that he had a 
grand mal seizure in 1993 when he forgot to take his 
medication while on a trip.  The veteran indicated that he 
wanted a higher evaluation under diagnostic code 8911; and 
the chairman of the hearing explained the rating criteria.  
The veteran expressed interest in Diagnostic Code 8912 for 
epilepsy, and he stated the he had petit mal and grand mal 
seizures. He described that his seizures began in the upper 
part of his body and came down to his hand.  His face became 
numb and he used medication to control his main seizures.

Based a review of the evidentiary record prior to January 25, 
1995, the evidence of record bears out a confirmed diagnosis 
of a seizure disorder with a history of seizures that were 
stable and controlled by continuous medication.  However, the 
evidence of record, which dates from January 25, 1995, 
reflects that the veteran is shown to have had, by history 
mostly but also with acknowledgment by medical professionals, 
seizure episodes in April 1993 (generalized seizure) and 
October 1994 (partial seizure); in December 1994, as reported 
by history lasting 5 hours; possibly some partial seizures, 
as reported by history in August 1995; and petit mal 
seizures, as reported by the veteran, in May 1996.  This 
evidence is negative for at a showing of at least one major 
seizure in the last six months or two in the last year, or 
averaging at least five to six minor seizures weekly; rather 
the evidence dated since January 1995 demonstrates that the 
veteran has had at least one major seizure in the last two 
years or at least two minor seizures in the last six months.  
Therefore, the Board determines that a 10 percent evaluation 
for the veteran's service-connected seizure disorder is 
warranted for the period from April 8, 1975 through January 
24, 1995, and that a 20 percent evaluation for the veteran's 
service-connected seizure disorder is warranted for the 
period from January 25, 1995.  See Fenderson v. West, 12 Vet. 
App. at 126 (at time of initial rating "separate [staged] 
ratings can be assigned for separate periods of time based on 
facts found").

Regarding the veteran's hearing testimony on getting a 
separate evaluation for the continuous medication, the Board 
points out that Note (1) under 38 C.F.R. § 4.124a, for 
Diagnostic Code 8911, indicates that when continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  This rating will 
not be combined with any other rating for epilepsy.  In that 
regard, with a look at the combined rating table regulation 
promulgated under 38 C.F.R. § 4.25, the veteran would not 
benefit from getting this rating instead of his already 
established 20 percent rating; and the two cannot be 
combined.  Id.  


IV.  Other Considerations

On January 14, 1999, the veteran presented for a Video 
Conference hearing, in lieu of a personal hearing, before the 
undersigned Member of the Board.  In this regard, the veteran 
executed a VA Form 21-22, appointing the Military Order of 
the Purple Heart (MOPH) as his accredited representative.  
The accredited representative of the MOPH was unavailable at 
the time of the hearing.  The veteran elected to proceed with 
the hearing unrepresented, and he chose not to revoke his 
power of attorney.  See Hearing Transcript at 2.  

In correspondence to the representative, dated in May 1999, 
the Board noted that, under the circumstances of the 
veteran's proceeding with the personal hearing unrepresented, 
and in light of the fact that a representative of the MOPH 
completed review of the claims file prior to the January 14th 
hearing, the claims file was forwarded to the MOPH for review 
and preparation of an Informal Hearing Presentation. 

In September 1999, the MOPH submitted the first of two 
Informal Hearing Presentations.  In the first hearing 
presentation, the representative stated that "the issues on 
appeal are not clear."  The representative commented that 
there was no certification of appeal in the file and that the 
accredited representative had not been afforded a chance to 
provide a VA Form 646, Statement of Accredited 
Representative.  It was further commented that there was no 
letter from the RO stating that the case was being 
transferred to the Board for disposition.  The representative 
therefore asked that the case be remanded to the RO for 
further development.  In the second hearing presentation, the 
representative correctly identified the three increased 
rating issues on appeal.  The representative reiterated the 
comments about the certification of appeal, VA Form 646, BVA 
transfer letter, and again requested a remand of the case.  
However, for the reasons discussed below, the Board 
determines that remand of this matter is not warranted.

The reason is because a January 6, 1998 [sic] letter from the 
MOPH shows that MOPH stated that it had completed review of 
the claims folder in preparation of the video hearing.  After 
the representative failed to appear for the January 14, 1999 
video conference, the Board in May 1999, gave MOPH another 
opportunity to review the record and supplement it with 
further argument by way of submission of an Informal Hearing 
Presentation.  In September 1999, MOPH then proceeded to 
submit two informal hearing presentations statements, as 
noted above.  Therefore, the veteran, by way of his 
representative, has been afforded ample opportunity to review 
the claims folder, once before the video conference hearing, 
and once after the video conference hearing, and to provide 
further argument and commentary.  Further, with regard to the 
missing transfer notification letter, the Board must 
emphasize that, as of January 1999, the representative should 
have been aware that the file was being transferred to the 
Board because the representative had just completed review of 
the file for the veteran's Video Conference hearing before a 
member of the Board.  Regarding the certification of appeal, 
VA Form 8, the transcript of record clearly indicates the 
issues on appeal.  See Hearing Transcript at 2.


ORDER

A 20 percent evaluation for residuals of a shrapnel wound of 
the left arm is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.

A compensable evaluation for residuals of a shell fragment 
wound of the left hand, with retained fragment in the small 
finger is denied.

An evaluation in excess of 10 percent for a seizure disorder 
is denied, for the period from April 8, 1975 through January 
24, 1995.

A 20 percent evaluation for a seizure disorder is granted, 
for the period from January 25, 1995, subject to the 
regulations pertinent to the disbursement of monetary funds.

An evaluation in excess of 20 percent for a seizure disorder 
is denied.


REMAND

A review of the record indicates that the veteran's service-
connected disabilities may interfere with his work.  
Accordingly, consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is reasonably raised.  
This matter is therefore remanded to the RO for appropriate 
consideration in connection with its adjudication of the 
veteran's increased rating claim for his shrapnel wound 
disabilities and seizure disorder.  See VAOPGCPREC 6-96 (Aug. 
16, 1996) (remand, rather than referral, is proper 
disposition for extraschedular claims inferred or reasonably 
raised by the evidence of record).  The Board notes that it 
cannot decide whether an extra-schedular evaluation is 
warranted in the first instance, see Smallwood v. Brown, 10 
Vet. App. 93 (1997); Floyd v. Brown, 9 Vet. App. 88 (1996).  
Thus, the Board is constrained to conclude that further 
development is warranted.

In light of the above, the Board finds that additional 
development of the record is required.  Accordingly, the case 
is REMANDED to the RO for action as follows:

1.  The RO should adjudicate the issue of 
entitlement to an increased evaluation 
for the left forearm, left hand, and 
seizure disorder on an extraschedular 
basis.  The rating should reflect 
consideration of whether the criteria for 
submission for assignment of an extra- 
schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) are met.  If such 
criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether an extraschedular 
benefit may be granted.  If not, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and the case 
should then be returned to the Board for 
further appellate consideration.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals





